t c summary opinion united_states tax_court tommy dale carder and alma r carder petitioners v commissioner of internal revenue respondent docket no 7422-07s filed date tommy dale carder and alma r carder pro sese daniel n price for respondent vasquez judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure and this opinion shall not be treated as precedent for any other case the issue for decision is whether petitioners are liable for the 10-percent additional tax pursuant to sec_72 for background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time they filed the petition petitioners resided in texas alma r carder mrs carder invested in a qualified_retirement_plan with the teacher retirement_system of texas retirement_plan in mrs carder withdrew her balance from the retirement_plan the distribution at the time of the distribution mrs carder wa sec_51 years old and tommy dale carder mr carder wa sec_45 years old mrs carder received a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc for reflecting the distribution petitioners reported the distribution but not any additional tax due on the distribution on their federal_income_tax return during mr carder was on active_duty in the u s army during this time he received orders to move to hawaii and petitioners promptly moved from texas to hawaii during petitioners used the distribution to pay their unreimbursed moving costs and their unreimbursed living costs until they were housed permanently associated with relocating to hawaii discussion petitioners have neither claimed nor shown that they satisfied the requirements of sec_7491 accordingly petitioners bear the burden_of_proof see rule a sec_72 provides for a 10-percent additional tax on early distributions from a qualified_retirement_plan mrs carder’s retirement_plan was a qualified_retirement_plan the 10-percent additional tax does not apply to certain distributions see sec_72 petitioners concede that they do not fit within a statutory exception however they contend that they should be excepted from the 10-percent additional tax on account of the financial hardship imposed by mr carder’s military service and related relocation although we are sympathetic to petitioners’ plight none of the exceptions set forth in sec_72 apply in this case accordingly respondent’s determination is sustained to reflect the foregoing decision will be entered for respondent regardless of whether the sec_72 additional tax is an additional_amount for which respondent would have the burden of production pursuant to sec_7491 respondent has met that burden see milner v commissioner tcmemo_2004_111 n
